Title: From George Washington to Ruben Slaughter, 25 February 1792
From: Washington, George
To: Slaughter, Ruben



Sir,
Philadelphia, Feb. 25th 1792.

I thank you for the information given me in your letter of the 21st of November last, of your claiming 200 Acres of the land within the limits of my Survey on the Great Kanhawa; as it gives me an opportunity of letting you know my fixed determination

to defend my title to all that land within the lines of my patent, and to warn you in the most pointed manner not to make any Settlements thereon, or to exercise any other right of proprietorship within the limits of my patent.
It may be proper to inform you that in the year 1769 or 1770, there was a special order of the Governor and Council of Virginia, for reserving all the lands on the Great Kanhawa to satisfy the military claims of myself and others of the first Virginia Regiment—That in 1770 I was myself on the Great Kanhawa with the Surveyor to look out the land for the military claims—and that my Patent for the tract you speak of has been in my possession many years. I can not therefore entertain the smallest doubt of the legality and validity of my title to every acre of land within the lines of that patent; and from a conviction of this I am resolved to defend it at all events—and to prosecute to the extremity of the law every encroachment that may be made upon the boundaries of it. I therefore desire you will consider this letter as a solemn warning, not to make any Settlement, or exercise any other right of proprietorship on any part of the land within the lines of my patent: assuring you that if you should, after this warning persevere in your intention of settling or otherwise encroaching upon my land, you must expect to be prosecuted as far as right and justice will admit. I am Sir your very hble Servant,

Go: Washington.

